Opinion on Rehearing. Mb. Justice Yantis delivered the opinion of the court: This matter again coming before the court upon the application of claimant by E. G. Johnston, Capt. of the Mt. Vernon Howitzer Co., 130th Ill. Inf. for the allowance of a further award in the sum of One Hundred Dollars ($100.00) for a facial scar resulting to claimant from the injury suffered in said accident, and it appearing to the court from a re-examination of the evidence that such additional award is in conformity with the evidence herein, same is allowed and the order heretofore entered in this cause recommending an award of Sixty-seven and 50/100 Dollars ($67.50) to Carl Mclntire is reconsidered and a total award is hereby made in his favor in the sum of One Hundred Sixty-seven and 50/100 Dollars ($167.50).